Citation Nr: 1202039	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  07-10 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether there is new and material evidence to reopen a claim of entitlement to nonservice-connected death pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1956 to October 1959.  He died in September 1981.  The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board) from an April 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

There initially were three claims on appeal - for service connection for the cause of the Veteran's death, accrued benefits, and concerning whether there is new and material evidence to reopen the claim for nonservice-connected death pension.  In January 2010, the Board denied the appellant's claims for service connection for the cause of the Veteran's death and for accrued benefits.  Whereas the Board remanded this remaining claim for nonservice-connected death pension to the RO via the Appeals Management Center (AMC) in Washington, DC, to provide the appellant an additional notice letter in response to the U. S. Court of Appeals for Veterans Claim's (Court's) holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  She since has been provided this required notice in a February 2011 letter.  And after giving her time to submit additional evidence and/or argument in response, the AMC readjudicated - albeit continued to deny, her nonservice-connected death pension claim in a March 2011 supplemental statement of the case (SSOC).  So this remaining claim is again before the Board. 



FINDINGS OF FACT

1.  An unappealed August 1994 RO decision most recently considered and denied the appellant's claim of entitlement to nonservice-connected death pension because the Veteran did not serve on active duty during a wartime period.

2.  The additional evidence received since that August 1994 decision denying this claim is either cumulative or redundant of evidence previously considered, does not relate to an unestablished fact necessary to substantiate this claim, or does not raise a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The August 1994 RO decision continuing to deny nonservice-connected death pension benefits is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  New and material evidence has not been received since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that when considering petitions to reopen claims that, as here, have been previously considered, denied, and not appealed, VA must both notify the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought.  To satisfy this requirement, VA adjudicators are required to look at the bases of the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish entitlement that were found insufficient in the previous denial.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Still yet, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim - including the "downstream" disability rating and effective date elements.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The appellant-widow was provided notice letters in November 2005, May 2006, August 2010, and most recently in February 2011 (following and as a result of the Board's January 2010 remand directive).  These letters, especially in combination, informed her of the evidence needed to substantiate her claim and apprised her of what evidence VA was obligated to obtain or to assist her in obtaining and what information or evidence she was responsible for providing.  There also was discussion of the downstream element of her claim.  And, as already alluded to, the most recent letter sent in February 2011 was sent specifically to address the additional Kent requirement of this remaining claim.  And her claim has been readjudicated since providing that additional notice in the March 2011 SSOC to, in effect, rectify the timing defect in the provision of that additional notice since it did not precede the initial adjudication of her claim.  See again Mayfield IV and Prickett, supra.

VCAA notice errors in timing or content are not presumptively prejudicial.  The U.S. Supreme Court has clarified that the appellant, as the pleading party, not VA, has this evidentiary burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The appellant has not made any such pleading or allegation in this particular instance, especially since the Board's January 2010 remand of her claim to provide the additional VCAA Kent notice.  And in providing this additional notice, there was compliance with this remand directive.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA also fulfilled its duty to assist the appellant by obtaining all relevant evidence in support of her nonservice connected death pension claim that is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO attempted to obtain the Veteran's service treatment records (STRs) and service personnel records (SPRs); however, a February 2008 memorandum informed the appellant that these records were no longer available and, resultantly, further efforts to obtain these records were deemed futile.  Fortunately, the Veteran's DD Form 214 is of record, and this is the most important SPR since her claim for nonservice-connected death pension benefits is predicated entirely upon when the Veteran served in the military - that is to say, entirely based on whether he had wartime versus peacetime service.  And as will be explained, since all of his service was during peacetime, this death pension claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing a situation analogous to Rule 12(b)(6) of the Federal Rules of Civil Procedure in that the Appellant has failed to state a claim upon which relief may be granted).


Moreover, although the Board admittedly remanded this pension claim in January 2010 to provide the appellant the Kent notice concerning reopening previously denied, unappealed, claims, one must also keep in mind that in Manning v. Principi, 16 Vet. App. 534 (2002) (citing Livesay v. Principi, 15 Vet. App. 165 Aug. 30, 2001) (en banc)), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that the duty to notify and assist provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the claim, and such is the case here.  The VCAA does not apply to this claim because the issue presented is solely one of statutory and regulatory interpretation and/or the claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).

II.  Whether there is New and Material Evidence to Reopen this Claim of Entitlement to Nonservice-Connected Death Pension Benefits

The RO originally considered and denied this claim in a June 1991 decision.  The RO denied the claim in that initial decision because the Veteran did not serve during a wartime period.  The RO again denied the appellant's claim in July 1992, September 1993, and most recently in August 1994, for this same reason.

Also in August 1994, the RO sent the appellant a copy of the decision continuing to deny her claim of entitlement to nonservice connected death pension because the Veteran did not serve during a wartime period.  The copy of that August 1994 letter in the file contains a handwritten notation on it that the "appeal paragraph should not have been sent", presumably because there is no way the appellant could qualify for these requested benefits since the Veteran did not have any wartime service, just instead during peacetime.

In any event, after receiving notification of that decision, the appellant did not appeal, so that decision became final and binding on her based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

She filed the current petition to reopen this claim in November 2005.  Therefore, the amended regulations with respect to new and material evidence are for application.  See 66 Fed. Reg. at 45,620, indicating to apply the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001.  

Death benefits are generally available for surviving spouses as a result of the Veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  Basic entitlement exists if:  (i) the Veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 C.F.R. § 3.3(b)(4).  Therefore, in order for the appellant to prevail in this appeal, she first must satisfy this preliminary requirement that the Veteran have served during a wartime period, and not just during peacetime.

The RO's April 2006 decision that is the subject of this appeal denied the petition to reopen this claim - concluding there was no new and material evidence.  Regardless, so, too, must the Board make this threshold preliminary determination, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits, i.e., on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen previously and finally denied claims); and VAOPGCPREC 05-92 (March 4, 1992).  See also Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant as further consideration of the claim is neither required nor permitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

If, on the other hand, there is new and material evidence, then the claim must be reopened and the former disposition reconsidered.  38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board performs a 
two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998). According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).


VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis, so irrespective of whether a prior decision on the underlying merits or, instead, a prior petition to reopen.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption only applies when making a determination as to whether the evidence is new and material.  It does not apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

On her November 2005 VA Form 21-534, Application for Death Pension, the appellant states she has not remarried since the Veteran's death in 1981 and lives on her Social Security Disability each month.  However, her claim was not denied on the basis of her status as a lawful surviving spouse or her monthly income.  Instead, it was due to the fact the Veteran did not serve during a wartime period.  The only other evidence submitted by the appellant since the August 1994 prior final and binding decision are various statements in support of her claim attesting to the fact that she has not remarried since the Veteran's death and that money is tight because she lives on her Social Security benefits.  

This additional evidence however notwithstanding, as the RO previously notified the appellant in February 2008, the Veteran's STRs are unavailable, but his DD Form 214 is of record.  And his DD Form 214 confirms his military service occurred from March 1956 to October 1959, which was not during wartime.  Instead, he served in between the Korean Conflict and the Vietnam War era.  See 38 C.F.R. § 3.2(e) and (f).  And, unfortunately, since the August 1994 prior final and binding decision considering and denying this claim, the appellant has not provided any evidence tending to show he also served during wartime.

Even since the submission of the appellant's additional statements, the fact remains that the Veteran did not serve during a wartime period.  So none of this more recently received evidence sufficiently addresses the essential basis of the prior denial of this claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Thus, there is no new and material evidence to reopen this claim and the petition must be denied.  38 C.F.R. § 3.156.  Furthermore, in the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen the claim for nonservice-connected death pension is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


